DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on August 23, 2020 and is acknowledged. The amended abstract and specification are to be entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a temperature sensor” and “a hygrometer” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites in lines 8-9, the limitation “wherein at the upper end of the ascending pipe an outlet orifice is arranged” is suggested to be replace with “wherein at the upper end of the ascending pipe, an outlet orifice is arranged”,
Claim 1 recites in line 14, the limitation “the air duct is connected ot the fan” is suggested to be replace with “the air duct is connected to the fan”,
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 is redundant, since all the limitations of claim 16 are in claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torochtin DE (4003989 A1) hereinafter Torochtin.
Regarding claim 1, (Currently Amended)
Torochtin discloses an apparatus (as shown in fig.1-2) for micronizing an inorganic salt, comprising: 
a receiving vessel (as shown in fig.3 hereinafter RV) configured to receive the inorganic salt (sodium) to be micronized in an interior of the receiving vessel (RV);
a grinding unit (as shown in fig.3 hereinafter GU) configured to comminute the inorganic salt (sodium) to be micronized located in the receiving vessel (RV) and to form micronized salt particles (comminuted sodium);

    PNG
    media_image1.png
    402
    469
    media_image1.png
    Greyscale

an ascending pipe (as shown in fig.2 hereinafter AP) having a lower end (lower end near element 13 hereinafter LE) and an upper end (upper end is near the connetion with element 3 (annotated in fig.2 as outlet orifice, as shown in fig.2 hereinafter UE), 
wherein the ascending pipe is at its lower end (LE) connected fluidically to the receiving vessel (RV) and serves to transport the micronized salt particles (comminuted sodium), 
wherein at the upper end (UE) of the ascending pipe (AP) an outlet orifice (as shown in fig.2) is arranged through which the micronized salt particles (comminuted sodium) can flow out of the apparatus;

    PNG
    media_image2.png
    589
    388
    media_image2.png
    Greyscale

a fan (8) configured to generate an air stream (air, as recited in page 5 lines 38-40); and
a housing (6-7) with an air outlet (space through elements 3,23) through which the air stream leaves the apparatus and with an air duct (9) connecting the fan (8) to the air outlet (3,23), 
wherein a lower end of the air duct (9) is connected to the fan (8), and wherein the air outlet (3,23) is arranged at an upper end of the air duct (9), 
wherein the air duct (9) is separated by at least one wall (wall of element 13, as  shown in fig.2) from the interior of the receiving vessel (RV), such that the air stream generated by the fan (8) does not flow through the interior of the receiving vessel (2) (Pag.5 lines 32-45 discloses the particles is discharge under the centrifugal force of the mill motor and flow to an opening to be discharge through air duct, the discharge from the air duct 
wherein the air outlet (3,23) at least partly surrounds the upper end of the ascending pipe (AP) at the upper end of the air duct (9, as shown in fig.2).
Examiner Notes, the claim requires partial surrounding, element (3) is partially surround the ascending pipe (i.e. near the outlet orifice as shown in fig.2), the interpretation is any elements on a side of the ascending pipe, is at least partly surrounding the ascending pipe.
Regarding claim 2, (Currently Amended)
Torochtin discloses wherein the air outlet (3,23) is arranged concentrically with the outlet orifice (as shown in fig.2, the space 9,23 completely surround the opening (i.e. outlet orifice)) and completely surrounds the outlet orifice (as shown in fig.2).
Regarding claim 13,
Torochtin discloses wherein the ascending pipe (as shown in fig.2) is curved.
Regarding claim 16,
Torochtin discloses wherein the ascending pipe (as shown in fig.2) comprises a lower end (bottom of element 13) and an opposing upper end, the upper end being the one end at which the outlet orifice (as shown in fig.2) is arranged, wherein the lower end of the ascending pipe is connected to the receiving vessel (RV), and wherein the air outlet (3,23) at least partly surrounds the upper end of the ascending pipe in the region of the outlet orifice (as shown in fig.2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Torochtin.
Regarding claim 14,
The prior art Torochtin discloses all limitations in claim 1.

Accordingly, because Applicant has failed to set forth any positive criticality for the receiving vessel to be detachable/separable on the housing. It has been well known in the mechanical arts to construct vessel to be detachable/separable on a housing to be able to facilitate cleaning and repairs and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability. Accordingly, it has been held that to make the claimed structure separable would have been obvious if considered desirable to do so. Therefore constructing Torochtin's apparatus with the receiving vessel to be detachable/separable on the housing, would have been obvious to the skilled artisan at the time of the effective filing date as such is well known in the mechanical arts.
Claims 3-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Torochtin in view of Rosinger US. Patent (2,350,534) hereinafter Rosinger.
Regarding claim 3,
The prior art Torochtin discloses all limitations in claim 1.
Torochtin discloses the apparatus with a grinding unit (GU) with an electric motor (as recited in Page 5 line 20) and a receiving vessel (RV), however Torochtin does not discloses wherein the grinding unit comprises a motor, a magnet driven rotationally by the motor and a ball of magnetizable material, wherein the ball is arranged in the receiving vessel and wherein the motor and the magnet are arranged outside the receiving vessel.
Torochtin and Rosinger disclose both art in the same field of endeavor (i.e. comminuting) and are concerned of a similar problem (i.e. grinding material).

	It would have been obvious to the skilled artisan before the effective filing date to replace the receiving vessel and grinding unit of Torochtin with a grinding unit and receiving vessel as taught by Rosinger, as it would be beneficiary to Torochtin to be able to save on energy,
Regarding claim 4,
The prior art Torochtin as modified by Rosinger, discloses all limitations in claim 3.
Torochtin in view of Rosinger discloses wherein the grinding unit (Rosinger, as shown in fig.1) comprises precisely one ball (Rosinger, 29,30) of magnetizable material.
Regarding claim 5,
The prior art Torochtin as modified by Rosinger, discloses all limitations in claim 3.
Torochtin in view of Rosinger discloses wherein the receiving vessel (Rosinger, 27) has a closed, round bottom face (Rosinger, 34).
Regarding claim 6, (Currently Amended)
The prior art Torochtin as modified by Rosinger, discloses all limitations in claim 5.

Accordingly, because Applicant has failed to set forth any positive criticality for a diameter of the bottom face corresponds to at least 5 times, preferably at least 10 times a diameter of the ball. It has been well known in the mechanical arts to construct grinding apparatus with a diameter of the bottom face corresponds to at least 5 times a diameter of the ball to be able to allow the ball to reach every area of the bottom of the receiving vessel and facilitate the crushing of material at the bottom corner of the vessel and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability. Accordingly, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Therefore constructing Torochtin's apparatus with a diameter of the bottom face corresponds to at least 5 times a diameter of the ball, would have been obvious to the skilled artisan at the time of the effective filing date as such is well known in the mechanical arts.
Regarding claim 7,
The prior art Torochtin as modified by Rosinger, discloses all limitations in claim 3.
Torochtin in view of Rosinger discloses wherein the motor (Rosinger, 14) has a motor shaft (Rosinger, 15) on which the magnet (Rosinger, 32 of 25) is eccentrically arranged.
Regarding claim 8,

Torochtin in view of Rosinger discloses wherein the grinding unit (Rosinger, as shown in fig.1) has a counterweight (Rosinger, 33 of 25) which corresponds to between 90 % and 110 % of a weight (the interpretation is that the counterweight 33 is 100% with the magnet 32 to avoid vibration) of the magnet (Rosinger, 32 of 25), and is arranged eccentrically on the motor shaft (Rosinger, 15) on an opposite side from the magnet (Rosinger, 32 of 25) (as shown in fig.1).
Regarding claim 9, (Currently Amended)
The prior art Torochtin as modified by Rosinger, discloses all limitations in claim 3.
Torochtin is silent about wherein the apparatus comprises a control unit with a switch to control the motor, wherein the control unit is configured to operate the motor at a first nominal speed, however it would have been obvious to conclude that the apparatus comprises a control unit with a switch to control the off and on of the motor to save on energy and wherein the control unit is configured to operate the motor to a speed, since the electric motor is described to rotate the knife/blades and it is well known in the mechanical art, that any rotation have a rotational speed for operation.
Accordingly, because Applicant has failed to set forth any positive criticality for a first nominal speed to be selected to be between 1,500 and 2,500 revolutions per minute and it has been well known in the mechanical arts to construct motors with nominal speed to be selected to be between 1,500 and 2,500 to be able to have the desirable output and save on energy that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability.  Accordingly, it has been held that where the general conditions of a claim, are disclosed 
Regarding claim 11,
The prior art Torochtin as modified by Rosinger, discloses all limitations in claim 9.
Torochtin is silent about wherein the apparatus has an input device for a user to define the first nominal speed.
Rosinger, in the grinding apparatus, teaches wherein the apparatus has an input device (22) for a user to define the first nominal speed (element 22 is recited to be a rheostat and by definition a rheostat is an electrical instrument used to control a current by varying the resistance, and it is well known in the mechanical art, that any a rheostat function is to control the speed of motors (i.e. increase or decrease speed), therefore control the speed means multiple speeds as explained in claim 10).
	It would have been obvious to the skilled artisan before the effective filing date to construct the apparatus of Torochtin with a rheostat as taught by Rosinger, to be able control the speed the of motor to avoid burn and prolong the life of the motor.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Torochtin in view of Rosinger as evidence by Umit Baba in Youtube Channel (Home Made Regulable Rheostat) https://www.youtube.com/watch?v=pdvgtJv7Uio hereinafter Umit.
Regarding claim 10,

Torochtin is silent about wherein the control unit is configured to control the motor to change at regular intervals temporarily from a first nominal speed to a second nominal speed and then in each case to return to the first nominal speed, wherein the second nominal speed is greater than the first nominal speed.
Rosinger, in the grinding apparatus, teaches wherein the control unit (22) is configured to control the motor (14) to change at regular intervals temporarily from a first nominal speed to a second nominal speed and then in each case to return to the first nominal speed, wherein the second nominal speed is greater than the first nominal speed. Rosinger teaches the use of a motor (14) in connection with known electrical connections (21) including a rheostat (22). Furthermore it is known that rheostat devices are resistors that are used to control electrical current to/from a device which also assisting in control motor speeds or regulating motor speeds as evidenced by Umit Baba in Youtube Channel (Home Made Regulable Rheostat) which teaches a first and second nominal speed (the regular interval is from one end to another of each end of resistance) where the lower resistance output the highest speed (i.e. second nominal speed) and the highest resistance output the lowest speed (i.e. first nominal speed) and the second nominal speed is greater than the first nominal speed and because Rosinger is also concerned with regulating motor speed, it would have been obvious to the skilled artisan before the effective filing date to construct the apparatus of Torochtin with a rheostat as taught by Rosinger, to be able control the speed the of motor to avoid burn for overall operation efficiency and prolong the life of the motor.
Claim 15 is are rejected under 35 U.S.C. 103 as being unpatentable over Torochtin in view of Illy et al. US. Patent (5,014,611) hereinafter Illy.
The prior art Torochtin discloses all limitations in claim 1.
Torochtin does not discloses wherein the apparatus comprises lighting configured to illuminate the interior of the receiving vessel and/or to illuminate the outlet orifice.
Torochtin and Illy disclose both art in the same field of endeavor (i.e. field of processing material) and are concerned of a similar problem (i.e. apparatus for processing).
Illy, in a coffee processing apparatus, teaches a lighting (27) configured to illuminate (Col.3 lines 63-65). Illy teaches the light to be able to illuminate when certain temperature is reach.
	It would have been obvious to the skilled artisan before the effective filing date to add the receiving vessel of Torochtin with a light as taught by Illy, as it would be beneficiary to Torochtin to be able to illuminate the receiving vessel when a certain temperature is reached and save on energy,
Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered and they are moot since a new interpretation has now been provided by the examiner. 
With respect to the claims, as stated in Applicant argument of page 11, Applicant’s argument is based on the newly presented amendment and the scope of claim 1 has 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 10, 2021

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        




/FAYE FRANCIS/Primary Examiner, Art Unit 3725